Citation Nr: 1431387	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for chronic left lower extremity weakness, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for left leg nerve damage.

3.  Entitlement to service connection for bilateral knee injuries.

4.  Entitlement to service connection for bilateral ankle injuries.

5.  Entitlement to service connection for right foot fracture 3rd and 4th metatarsals.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA, with the exception of the August 2013 hearing transcript, reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS claims file contains no documents.

The issue of clear and unmistakable error "caused from [SIC] previous ratings by VA" has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2009 Veteran's Statement in Support of Claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The reopened claim and remaining issues are addressed in the REMAND portion of the decision below, and the entire appeal is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in September 2002, the RO denied the Veteran's claim of entitlement to service connection chronic left lower extremity weakness and advised him of the denial of his claim and of his appellate rights.

2.  Additional evidence received since the RO's September 2002 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for chronic left lower extremity weakness, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2002 rating decision denying service connection for chronic left lower extremity weakness is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2013)].

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for chronic left lower extremity weakness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran who served in the Republic of Vietnam during the period from January 9, 1962, through May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  The Veteran's military records reflect that he served in the Republic of Vietnam during such period.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including acute and subacute peripheral neuropathy, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In September 2002, the RO denied the Veteran's claim for service connection for chronic left lower extremity weakness because the Veteran's condition was not a disease associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  To the extent that the Veteran's claim involved his left knee, the RO also denied the claim as there was no showing of any current left knee disability.  Accordingly, service connection was denied on a direct and presumptive basis.  At the time of such decision, the RO considered the Veteran's service treatment records, treatment records from the Martin Army Hospital, and statements made by the Veteran in his claim.

The RO notified the Veteran of its decision and of his appellate rights in September 2002, but the Veteran did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2013).  It was not until December 2007 that VA received his application to reopen his service connection claim for chronic left lower extremity weakness (claimed also as left leg nerve damage).  As a result, the RO's September 2002 decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2013)].  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Here, the pertinent evidence received since the time of the RO's September 2002 rating decision includes an article concerning presumptive service connection for herbicide exposure, treatment records from the Martin Army Hospital and the Family Practice Clinic of the Martin Army Community Hospital (Martin Army Family Practice Clinic), VA treatment records, a treatment record from Dr. N. E. Ndem, various diagnostic records, a favorable November 2011 determination granting disability benefits to the Veteran from the Social Security Administration (SSA) due to left lower extremity paresis, and statements by the Veteran and his wife, including their testimony at the August 2013 hearing.  This evidence was not before the RO when the Veteran's claim was last denied in September 2002, and it is not cumulative or redundant of the evidence of record at the time of that decision, particularly the Veteran's report of a diagnosis of peripheral neuropathy in the late 1990s by a doctor at Fort Benning.  See August 2013 Hearing Transcript, p. 3; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Veteran is competent to report a contemporaneous diagnosis made by a medical professional).  Such evidence raises a reasonable possibility of substantiating the claim, and VA's duty to assist is triggered.  Accordingly, the Board finds that this evidence raises a reasonable possibility of substantiating the claim, and the claim must be reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for chronic left lower extremity weakness is reopened, and the appeal, to this extent only, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran argues that he is entitled to service connection for various conditions.  He maintains that service connection is warranted for chronic lower left leg weakness due to exposure to herbicides, pesticides, petroleum, or synthetic fuels or lubricants, and also for bilateral ankle, bilateral knee, and right foot fracture 3rd and 4th metatarsals for in-service injuries sustained, during military exercises or in the course of his role as helicopter pilot, on or around January 1, 1970, October 27, 1980, November 4, 1986, and July 21, 1988. 

As an initial matter, the Board notes that, in light of the Veteran's receipt of the Vietnam Campaign Medal with three Bronze Service Stars sustained in combat, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  See 38 U.S.C.A. § 1154(b) (West 2002).  This law provides, in part, that, in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service.  To that end, VA shall resolve every reasonable doubt in favor of the Veteran.  Id.  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, however.  Instead, these provisions ease a combat Veteran's burden of demonstrating the occurrence of an in-service incident to which the current disability may be connected.  See also Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The Board notes that the Veteran has not previously been provided any VA examinations to determine the nature and etiology of the claimed disorders of chronic lower left leg weakness, left leg nerve damage, bilateral ankle injuries, bilateral knee injuries, and right foot fracture 3rd and 4th metatarsals.  However, with respect to his claims of left leg weakness and nerve damage, the record shows that the Veteran received diagnoses of nerve damage of the left leg (see January 28, 2005 VA Treatment Record), chronic left leg weakness (see Undated Note of Dr. G. Beaver, October 24, 2002 Neurological Examination Report of Dr. J. S. Andrews, and August 24, 1999 Martin Army Family Practice Clinic), and also nerve root and plexus disorders and left drop foot (see May 1, 2002 record of Dr. N. U. Ndem).  Additionally, as concerns his bilateral ankle claim, the record also shows that the Veteran has a diagnosis of osteoarthritis of the ankles.  See January 28, 2005 VA Treatment Record.  Additionally, the Veteran has testified that he has received a diagnosis of peripheral neuropathy of his left leg from a doctor at Fort Benning in the late 1990s.  See Hearing Transcript, p. 3.  Although the Board's review of the record reveals no documentation such diagnosis, there is an incomplete notation of "neuropathy" in the margin of an October 4, 2006 treatment record of the Martin Army Family Practice Clinic, however the meaning or significance of this notation is unclear.  Similarly, the Veteran testified that he received a diagnosis of arthritis in both feet in or around 1999 from a private doctor, but the record contains no such diagnosis.  See Hearing Transcript, p. 12.  

However, the record includes no medical opinions addressing the relationship, if any, between the Veteran's claimed conditions and service, to include his alleged symptoms therein.  Accordingly, an examination and etiology opinion - based upon full consideration of all medical evidence and lay assertions, and supported by clearly-stated rationale - are needed to resolve the service connection claims on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Although the record does not appear to disclose any post-service treatment or complaints for bilateral knee injuries, the Board finds that an examination and etiology opinion for this condition in addition will significantly aid in the adjudication of the issue.  Therefore, upon remand, the Veteran should be afforded VA examination to determine the nature and etiology opinions of all claimed conditions.  

The AOJ also should attempt to obtain the Veteran's up-to-date VA and non-VA treatment records.  According to the Veteran, he has been seen at the James E. Van Zandt VA Medical Center (VAMC) in Altoona, PA.  Therefore, any outstanding records pertinent to treatment of the Veteran's claimed conditions from this VA facility and from Martin Army Family Practice Clinic and Martin Army Hospital should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his service representative and ask him to identify all VA and non-VA clinicians who have treated his chronic lower left leg weakness, left leg nerve damage, bilateral ankle injuries, bilateral knee injuries, and right foot fracture 3rd and 4th metatarsals since his service separation.  Advise the Veteran not to resubmit any records already submitted to VA.  Obtain all pertinent, outstanding treatment records from the Martin Army Family Practice Clinic and Martin Army Hospital, and all pertinent, outstanding VA treatment records from the Van Zandt VAMC, which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his chronic lower left leg weakness, left leg nerve damage, bilateral ankle injuries, bilateral knee injuries, and right foot fracture 3rd and 4th metatarsals.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

Based on a review of the Veteran's claims file, the examiner should provide an opinion regarding the following inquiries:

(A) The examiner should identify all current disabilities referable to Veteran's left leg, to include left lower extremity weakness, left leg nerve damage, and acute or subacute peripheral neuropathy.  If clinically significant, the examiner should consider the notation of "neuropathy" found in an October 4, 2006 Martin Army Family Practice Clinic record, and also a finding within the report of an April 12, 2010 EMG study that "there was no evidence of chronic neuropathic motor units."

(i) For each currently diagnosed left leg disability, the examiner should determine whether is it at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during the Veteran's active duty service or is otherwise related to such service, to include any in-service injury, event, or incurrence noted in the service treatment records and/or as described by the Veteran, to include in-service herbicide exposure in Vietnam and his alleged in-service exposure to pesticides, petroleum, or synthetic fuels or lubricants.

(B) The examiner should identify all current disabilities referable to Veteran's bilateral ankles, to include osteoarthritis.

(i) For each currently diagnosed bilateral ankle disability, the examiner should determine whether is it at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during the Veteran's active duty service or is otherwise related to such service, to include any in-service injury, event, or incurrence noted in the service treatment records and/or as described by the Veteran.

(ii) If a diagnosis of arthritis is warranted for the Veteran's ankles, the examiner should determine whether it is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran manifested arthritis within one year of his service discharge in October 1988 (i.e., by October 1989).  If so, what were the manifestations?

(C) The examiner should identify all current disabilities referable to Veteran's bilateral knees.  

(i) For each currently diagnosed bilateral knee disability, the examiner should determine whether is it at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during the Veteran's active duty service or is otherwise related to such service, to include any in-service injury, event, or incurrence noted in the service treatment records and/or as described by the Veteran.

(ii) If a diagnosis of arthritis is warranted for the Veteran's knees, the examiner should determine whether it is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran manifested arthritis within one year of his service discharge in October 1988 (i.e., by October 1989).  If so, what were the manifestations?

(D) The examiner should identify all current disabilities referable to Veteran's right foot fracture 3rd and 4th metatarsals, to include arthritis.

(i) For each currently diagnosed disability associated with the Veteran's right foot fracture 3rd and 4th metatarsals, the examiner should determine whether is it at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during the Veteran's active duty service or is injury, event, or incurrence related to such service, to include any in-service injury noted in the service treatment records and/or as described by the Veteran.

(ii) If a diagnosis of arthritis is warranted for the Veteran's right foot fracture 3rd and 4th metatarsals, the examiner should determine whether it is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran manifested arthritis within one year of his service discharge in October 1988 (i.e., by October 1989).  If so, what were the manifestations?

In addressing such inquiries, the examiners should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


